
	

115 HR 4725 : Community Bank Reporting Relief Act
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4725
		IN THE SENATE OF THE UNITED STATES
		March 7, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Federal Deposit Insurance Act to require short form call reports for certain
			 depository institutions.
	
	
 1.Short titleThis Act may be cited as the Community Bank Reporting Relief Act. 2.Short form call reportsSection 7(a) of the Federal Deposit Insurance Act (12 U.S.C. 1817(a)) is amended by adding at the end the following:
			
				(12)Short form reporting
 (A)In generalThe appropriate Federal banking agencies shall issue regulations that allow for a reduced reporting requirement for a covered depository institution when the institution makes the first and third report of condition for a year, as required under paragraph (3).
 (B)DefinitionIn this paragraph, the term covered depository institution means an insured depository institution that— (i)has less than $5,000,000,000 in total consolidated assets; and
 (ii)satisfies such other criteria as the appropriate Federal banking agencies determine appropriate.. Passed the House of Representatives March 6, 2018.Karen L. Haas,Clerk. 